989 F.2d 506
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Vernon V. VIRGIN, Appellant.
No. 92-3153.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 4, 1993.Filed:  March 12, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Vernon V. Virgin, a federal prisoner, appeals the district court's1 denial of his motion to correct an illegal sentence pursuant to former Federal Rule of Criminal Procedure 35(a).  Virgin asserts that the sentencing court erred in imposing a special-parole term as part of his September 1986 sentence, because the version of 21 U.S.C. § 841(b)(1)(B) in effect at the time of his offenses did not provide for special parole.  We disagree.  When Virgin committed his offenses in February 1986, section 841(b)(1)(B) included a special-parole term of at least three years in addition to imprisonment.  See 21 U.S.C. § 841(b)(1)(B) (Supp.  III 1985).  "Because [Virgin] committed [his] offense[s] before October 27, 1986, the amendment eliminating special parole does not apply to him."   United States v. McNeal, 932 F.2d 1255, 1255 (8th Cir. 1991) (per curiam) (citing  Gozlon-Peretz v. United States, 111 S. Ct. 840, 849 (1991)).


2
Accordingly, we affirm.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern and Western Districts of Missouri